NO.
12-05-00279-CR
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
TONY JOSEPH BREAUX,                             §     APPEAL FROM THE 124TH
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                       §     GREGG COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
possession of a controlled substance with intent to
deliver.  His punishment was assessed at
twenty years of imprisonment. 
Thereafter, Appellant filed a notice of appeal.  To be sufficient to invoke the appellate
court’s full jurisdiction, the notice of appeal filed by an appellant in a
criminal case must bear the trial court’s certification of the appellant’s
right to appeal under Texas Rule of Appellate Procedure 25.2(a)(2).  Tex. R. App. P. 25.2(d).  However, Appellant’s notice of appeal does
not include the required certification.
            On September 15, 2005, this Court
notified Appellant, pursuant to Texas Rules of Appellate Procedure 25.2 and
37.2, that the notice of appeal does not include the trial court
certification.  The notice also informed Appellant
that unless he filed a proper notice of appeal on or before October 17,
2005, the appeal would be referred to the Court for dismissal.
The deadline for responding to this Court’s notice
has expired, and Appellant has failed to provide the required
certification.  Therefore, the appeal is dismissed
for want of jurisdiction.
Opinion
delivered October 26, 2005.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.
 
            (DO
NOT PUBLISH)